Citation Nr: 0520378	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-36 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle scar.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left foot injury.

3.  Entitlement to an initial compensable rating for left 
knee disability.

4.  Entitlement to an initial compensable rating for right 
knee disability.

5.  Entitlement to a rating in excess of 20 percent for 
amputation of the toes of the left foot.

6.  Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic, and lumbar spine on a 
secondary basis.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability.

10.  Entitlement to service connection for a lesion of the 
right foot on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board notes that in the August 2002 rating decision the 
RO reopened and then denied the claim seeking service 
connection for psychiatric disability.  The Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

The Board also notes that in September 2004 the veteran 
submitted additional evidence to the Board along with a 
waiver of RO consideration of the evidence.  

The issues of entitlement to an initial rating in excess of 
10 percent for a left ankle scar, entitlement to a rating in 
excess of 20 percent for amputation of the toes of the left 
foot, and entitlement to service connection for a back 
disability are addressed in the remand that follows the order 
section of this decision, while the other matters on appeal 
are decided herein.


FINDINGS OF FACT

1.  The veteran's residuals of left foot injury are 
manifested by no more than moderate limitation of motion.

2.  The left knee disability is manifested by early 
degenerative joint disease; the veteran has full and painless 
range of motion of the knee, and he does not experience 
recurrent subluxation or lateral instability, or dislocated 
semilunar cartilage with frequent episodes of locking pain 
and effusion into the joint. 

3.  The right knee disability is manifested by early 
degenerative joint disease; the veteran has full and painless 
range of motion of the knee, and he does not experience 
recurrent subluxation or lateral instability, or dislocated 
semilunar cartilage with frequent episodes of locking pain 
and effusion into the joint.

4.  The veteran does not have hearing loss disability in 
either ear.

5.  Tinnitus was not present in service.

6.  The veteran's tinnitus is not etiologically related to 
active military service.

7.  Service connection for psychiatric disability was denied 
in an unappealed rating decision of October 1965; the 
evidence received since the October 1965 decision is either 
cumulative or redundant of the evidence previously of record 
or does not raise a reasonable possibility of substantiating 
the claim.

8.  A right foot lesion is etiologically related to service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of left foot injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2004).

2.  The criteria for an initial compensable rating for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5257-5261 (2004). 

3.  The criteria for an initial compensable rating for right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5257-5261 (2004).

4.  Bilateral hearing loss disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  

7.  A right foot lesion is proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
his possession that pertains to the claim.  

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

With respect to the other claims decided herein, the record 
reflects that through the statement of the case and a letter 
dated in June 2002 from the RO, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, where appropriate, the veteran has been afforded an 
appropriate fee-based examination.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of these claims.  In addition, when indicated, the veteran 
was provided additional information by the RO.  In the 
Board's opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disabilities, except as noted below.  

Service medical records show that on the September 1961 
entrance exam, the veteran was found to have normal hearing.  
In the report of medical history, the veteran specifically 
denied any nervous trouble of any sort.  The report of an 
August 1965 separation exam notes that the veteran had normal 
hearing and experienced "worry" which was not serious.  

A February 2002 medical record from M. Niknats, D.P.M., notes 
that the veteran's vascular status of both feet was normal.  
Each foot had palpable pulses, and both dorsalis pedis and 
posterior tibialis were 2/4.  Temperature of the feet was 
normal.  Dr. Niknats noted that the right foot has severe, 
intractable plantar keratosis which is painful and is caused 
by the veteran's altered gait.  Dr. Niknats opined that the 
veteran's altered gait is caused by the amputated toes of the 
left foot.  In addition, the damaged extensor tendons were 
noted to cause the veteran's gait to be altered, which in 
turn caused him to put more weight on the right foot, thus 
resulting in the painful lesion.  Dr. Niknats also opined, 
"In addition the veteran's knees and back have been altered 
from this condition."  Neurological evaluation noted mild 
neuropathy on dorsal cut nerves of the left foot from trauma.  

VA medical records from April 2002 note the veteran's 
complaints of chronic pain in the left foot and ankle pain.  
The veteran also complained of left foot pain at the endings 
of his amputated toes.  He denied tingling or numbness.  
Physical exam revealed no edema of the extremities, full 
range of motion of the musculoskeletal system, and no pain on 
palpation of the amputated sites.  Deep tendon reflexes were 
2+ for the knees and ankles.  Sensory exam was intact to 
light touch distally.  The diagnosis was left ankle and foot 
pain.  On psychiatric exam the veteran denied mood swings, 
depression, or suicidal thoughts.  The veteran also 
complained of chronic tinnitus in the left ear.  He denied 
hearing loss.  

The report of an August 2002 fee-based examination notes the 
veteran's complaints of left ankle swelling and loss of 
balance.  The veteran said that every day he has to put all 
of his weight on his right foot and favor his left foot 
because of the injury.  He complained of constant soreness, 
aching, and pain radiating all over the left foot.  The 
veteran also stated that he has pain, weakness, stiffness, 
swelling, and fatigue, both at rest and upon standing or 
walking.  The veteran complained of daily locking pain and 
swelling of the left knee, which he said lasts for weeks.  
The veteran described similar symptoms relating to his right 
knee condition.  He stated that he puts his weight on his 
right knee and consequently has developed locking pain.  The 
veteran also said that he places more weight on his right 
leg, which causes sharp, stabbing pains in the lower part of 
his back, left hip, and both knees.  He recounted flare-ups 
which occur every three to four days, generally after work.  
The veteran can brush his teeth, dress himself, shower, 
vacuum, walk, drive, shop, take out the trash, push a 
lawnmower, climb stairs, and garden. but said that he has had 
to alter some of his daily habits due to the loss of his toes 
and foot injury.  

Upon physical exam, the veteran had a well-healed laceration 
across the anteromedial aspect of the left ankle.  He was 
missing the distal first, second, third, and fourth toes, and 
the medial second, third and fourth toes on the left.  
Musculoskeletal system revealed that he had a first 
metatarsal callosity at the medial extent of the first toe.  
Knees appeared normal.  Flexion was to 140 degrees, 
bilaterally, and extension was to zero degrees.  Drawer and 
McMurray's tests were within normal limits on both sides.  
There was no evidence of pain, fatigue, weakness, lack of 
endurance or incoordination.  The ankle joints were normal in 
appearance except for the previously noted scar.  
Dorsiflexion was to 20 degrees bilaterally with pain at zero 
degrees on the left.  Plantar flexion was to 45 degrees 
bilaterally with pain at zero degrees on the left.  There was 
no evidence of fatigue, weakness, lack of endurance, or 
incoordination.  Exam of the left foot revealed that the 
first toe had approximately 40 percent bone remaining and the 
second toe had about 60 percent of toe remaining.  The third 
and fourth toes had approximately 70 and 20 percent 
remaining, respectively.  There was some tenderness of the 
stumps, but no prosthesis.  There was painful motion to 
eversion and inversion of the left foot and tenderness across 
the scar of the left ankle.  There was no evidence of hallux 
valgus and no hammertoes were noted.  X-ray studies of the 
left foot showed status post partial amputation of the mid to 
distal aspect of the phalanx of the first, second, third and 
fourth toes.  X-ray of the right knee showed vascular 
calcification and mild osteophytosis at the patellofemoral 
joint.  X-ray studies of the left knee showed minimal 
osteophytosis inferiorly at the patellofemoral joint.  X-ray 
studies of the left ankle showed mild osteophytosis 
anteriorly at the tibiotalar joint.  X-ray studies of the 
cervical, thoracic, and lumbar spine showed degenerative disc 
disease.  The diagnoses were as follows:  no change in VA 
established diagnosis of amputation of toes of the left foot; 
early degenerative changes of the left knee; early 
degenerative changes of the right knee; status post left foot 
injury with left ankle discomfort; findings of degenerative 
disc disease of the cervical, thoracic and lumbar spines, not 
possible for examiner to state if the findings are secondary 
to left toe amputation; well-healed left ankle scar.  The 
examiner further opined, "It is quite possible that the 
veteran experienced shifting of his weight, causing him back 
pain as well as knee pain.  However, it is not possible for 
this examiner to objectively state these findings are 
definitively related to his service-connected left foot 
condition based on this examination."  

A January 2003 medical record from A.S. Banks, D.P.M., notes 
the veteran's complaints of tenderness and swelling over the 
anterior medial aspect of the left ankle.  It was noted that 
there was a callus on the plantar aspect of the right foot 
that is occasionally sore.  Physical exam revealed that the 
dorsalis pedis was 2/4, bilaterally, and the posterior tibial 
pulse was 2/4, bilaterally.  There was no erythema or 
increased temperature in either foot.  The plantar response 
was null, bilaterally.  There was mild induration and 
swelling of the tibialis anterior tendon at the ankle level.  
It was tender with palpation.  There was also some mild to 
moderate tenderness involving the subtalar and calcaneocuboid 
joints.  However, there was no gross limitation of mobility 
or crepitation with range of motion.  The assessment was 
inflammation with nodule formation of the left anterior 
tibialis and osteoarthritis by history.  

A May 2004 medical record from J.B. Madeley, M.D., notes that 
the veteran was seen for complaints regarding his left ankle.  
Exam of the left ankle showed full range of motion.  He had 
good ankle and subtalar motion although the veteran 
complained of pain.  Pulses were normal in the left foot.  X-
ray studies of the left foot and ankle showed very small 
spurs anteriorly and posteriorly.  There was an osteophyte 
arising from the insertion of the plantar fascia onto the 
calcaneus.  The diagnosis was some degenerative changes of 
left ankle.  Dr. Madeley stated that there is not much to be 
done for the left foot or ankle.

III.  Analysis

A.  Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  


Residuals of Left Foot Injury

The veteran residuals of a left foot injury are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5271, which provides that a 10 percent rating 
is assigned for limitation of the ankle which is moderate.  A 
20 percent rating is warranted for marked limitation of 
motion of the ankle.  

The medical evidence of record shows that the veteran has 
full range of motion of his left ankle.  He complained of 
swelling, weakness, stiffness, and fatigue.  However, there 
was no additional functional impairment on repeated use, 
during flare-ups, or due to incoordination or weakness.  Such 
limitation of motion more closely approximates moderate 
impairment, as represented by the current 10 percent 
evaluation, than marked impairment.  None of the other 
medical evidence pertinent to this claim shows a greater 
degree of limitation of motion.

The Board has also considered whether the veteran is entitled 
to a higher rating for this disability under any other code 
for ankle disability.  However, as the veteran has not 
undergone an astragalectomy and he does not have deformity of 
the os calcis or astragalus, the Board has found no schedular 
basis for assigning a higher rating for the ankle component 
of the disability.  

Disabilities of the Right and Left Knees

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

The medical evidence of record notes that the veteran has 
full, painless range of motion of both knees.  The July 2002 
fee-based VA exam report notes that Drawer and McMurray's 
tests were within normal limits for both knees.  Furthermore, 
the July 2002 examiner stated that there was no evidence of 
pain, fatigue, weakness, lack of endurance or incoordination 
at the examination.  The Board notes that although the 
veteran complained of locking pain and swelling of the knee, 
the evidence does not show that his knees have any 
dislocated, semilunar cartilage and there was no objective 
evidence of effusion.  Furthermore, the veteran did not 
complain of recurrent subluxation or lateral instability of 
any kind, nor do the medical records indicate such symptoms.  
Moreover, there is no objective evidence of any 
incapacitating episodes.  Therefore, the veteran is not 
entitled to a compensable rating under any code for the knees 
or under Diagnostic Code 5003.  

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss Disability

The veteran was noted to have normal hearing on the 
enlistment examination.  There is no reference to hearing 
impairment in service medical records and the veteran's 
separation examination notes normal hearing.  Importantly, 
there is no post-service medical evidence of hearing 
impairment whatsoever.  In fact, in an April 2002 VA medical 
record, the veteran denied hearing loss.  Accordingly, 
service connection is not in order for this claimed 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

Tinnitus

Service medical records are negative for complaints or 
findings with respect to tinnitus.  Although an April 2002 VA 
medical record notes the veteran's complaint of chronic 
tinnitus in the left ear, this is more than 30 years after 
the veteran was discharged from active duty and there is no 
medical evidence suggesting that the tinnitus is related to 
noise exposure during active service.  Furthermore, according 
to the veteran's DD-214 form, the veteran was not in combat 
and there is no other indication of noise exposure warranting 
a VA examination.  Therefore, service connection is not in 
order for tinnitus.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

Right Foot Lesion 

According to Dr. Niknats, the veteran had severe, intractable 
plantar keratosis which is painful and is caused by the 
veteran's altered gait.  Dr. Niknats opined that the 
veteran's altered gait is caused by the amputated toes of the 
left foot.  According to the July 2002 fee-based VA exam 
report, X-ray studies of the right ankle showed bony spurring 
from the medial malleolus.  In January 2003, another private 
podiatrist, A.S. Banks, D.P.M., noted that the veteran had a 
callus on the plantar aspect of the right foot, which was 
reportedly sore on occasion.  

The Board notes that the only medical opinion of record is 
that of the private podiatrist, Dr. Niknats.  Dr. Niknats 
opined that the veteran's intractable plantar keratosis is 
secondary to his amputated toes of the left foot.  Although 
the other medical records are silent with regard to this 
diagnosis, the Board notes that the July 2002 VA exam report 
does not list this disability as one of the issues presented 
for examination.  Therefore, the Board is satisfied that the 
evidence supportive of this claim is at least in equipoise 
with that against the claim.  

C.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

In an unappealed October 1965 rating decision, service 
connection for nervous condition was denied because there was 
no medical evidence of a nervous condition in service.  

The subsequently received evidence includes absolutely no 
medical evidence of a diagnosis of any psychiatric condition 
whatsoever.  Therefore, none of the evidence added to the 
record is so significant that it must be considered to fairly 
decide the merits of the claim.  Accordingly, it is not new 
and material and reopening of the claim is not in order.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left foot injury is denied.

Entitlement to an initial compensable rating for left knee 
disability is denied.

Entitlement to an initial compensable rating for right knee 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for psychiatric disability 
is denied.  

Entitlement to service connection for a lesion of the right 
foot on a secondary basis is granted.


REMAND

With respect to the claim for an initial rating in excess of 
10 percent for a left ankle scar, the Board notes that the 
rating criteria for evaluating disabilities of the skin were 
revised, effective August 30, 2002.  The RO has not advised 
the veteran of the changes made in the rating criteria nor 
has it adjudicated the claim based upon the revised criteria.

With respect to the veteran's claim for an increased rating 
for amputation of toes of the left foot, the Board notes that 
nothing in the record satisfies the VCAA or the implementing 
regulations.  Although there is a June 2002 letter from the 
RO, this letter is specific to service connection claims and 
claims to reopen; it does not inform the veteran of the 
evidence and information required to substantiate his claim 
for an increased rating.

With regard to the veteran's claim for service connection for 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine, the Board notes that the medical evidence of 
record is insufficient for adjudication purposes.  A February 
2002 medical record from the veteran's podiatrist notes that 
his altered gait, which is due to his amputated toes, has 
caused back problems.  However, it is not specified what 
these resulting back problems are.  Furthermore, the July 
2002 VA examiner noted that it was not possible to state if 
the findings of degenerative disc disease in the cervical, 
thoracic, and lumbar spine were related to the left toe 
amputations.  Therefore, the Board is of the opinion that 
another VA examination is warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a 
request that the veteran submit any 
pertinent evidence in his possession.

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the AMC 
or the RO is unable to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Thereafter, the AMC or the RO should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the etiology of the degenerative disc 
disease of the veteran's spine.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an as to whether it is at least as likely 
as not (50 percent or better probability) 
with respect to each segment of the 
veteran's spine that the degenerative 
disc disease is etiologically related to 
the veteran's service-connected 
disabilities, to include the amputations 
of the left toes .  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO should readjudicate the 
issues on appeal, to include consideration 
of the new criteria for evaluating skin 
disorders, based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


